IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,719


EX PARTE GEORGE CORRAEL SNEED, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1104456 IN THE 232ND DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to seventy years' imprisonment. The Fourteenth Court of Appeals affirmed
his conviction. Sneed v. State, No. 14-08-00142-CR (Tex. App.-Houston [14th Dist.] Dec. 23, 2008,
pet. dism'd).  
	Applicant contends that appellate counsel rendered ineffective assistance because counsel
did not advise him of his right to file petition for discretionary review pro se. The trial court made
findings of fact and concluded that Applicant had not demonstrated that appellate counsel was
ineffective. We disagree. In a sworn affidavit, counsel stated that she did not advise Applicant of his
right to file a petition for discretionary review. Nor are we persuaded that counsel was relieved of
her duties under Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997) to do so because her
motion to withdraw was granted before Applicant's conviction was affirmed or because Applicant
filed a pro se brief in response to counsel's Anders brief. See Anders v. California, 386 U.S. 738 
(1967). "[F]iling an Anders brief in the court of appeals does not relieve counsel of the duty under
Wilson to inform the defendant that he has a right to file a pro se petition in this Court." Ex parte
Owens, 206 S.W.3d 670, 671 (Tex. Crim. App. 2006).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fourteenth Court of Appeals in case number 14-08-00142-CR that affirmed his conviction in cause number 1104456 from the 232nd District Court of
Harris County. Applicant shall file his petition for discretionary review with this Court within 30
days of the date on which this Court's mandate issues.

Delivered: February 1, 2012
Do not publish